DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.


 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 11/01/2019.  These drawings are acceptable.

Claims Status
Claims 1-21 were previously pending of which claim 21 is withdrawn and claims 1-20 are elected by the applicant. Therefore, claims 1-20 are pending for examination in this Office action.

Claim Objections
Claims 5 and 10 objected to because of the following informalities.  
Regarding claim 5, there is insufficient antecedent basis for term “the timing module”.
Regarding claim 10, there is insufficient antecedent basis for term “the resonance frequency”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Najafi et al. (Najafi; US 2010/0161004). 
As per claim 12, Najafi teaches a monitoring system, comprising: an implantable device comprising a magnetoelectric (ME) antenna (magnetic coupling between sensing device 60 and reader 80, see e.g. para. [0024], according to a reader magnetic field strength using one or more antennas ; see e.g. FIG. 3); and a transceiver subsystem comprising a transmitter, a receiver, and an antenna, the transceiver subsystem configured to support communication with the implantable device (transceiver system or subsystem 80 comprising a transmitter receiver and one or more antennas to support communication with the implantable device 60, see e.g. FIG. 3). 
As per claim 14, the monitoring system of claim 13 as taught by Najafi, wherein the sensed magnetic field information comprises a first state when the transceiver detects a transmission at a resonance frequency of the ME antenna, and a second state when the transceiver does not detect the transmission at the resonance frequency of the ME antenna (the device electronics 68 include signal transmission circuitry that receives an encoded signal generated by signal conditioning circuitry 72 based on the output of the transducer 62, and then generates a signal that is propagated to the reader  the reader unit, see e.g. para. [0026], wherein the device would either generate the signal or not generate the signal which is either received or not received by the reader unit depending upon how far the reader is and/or current frequency of the reader).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Derbas et al. (Derbas; US 2012/0095531).
As per claim 1, Najafi teaches an implantable system, comprising: 
a magnetoelectric (ME) antenna system characterized by at least one resonance frequency that changes according to an ambient magnetic field strength (magnetic coupling between sensing device 60 and reader 80, see e.g. para. [0024], according to a reader magnetic field strength, wherein antenna 64 is characterized by at least one resonance frequency which is changed by the field generated by the reader antenna as known in the art); 
a radio frequency (RF) rectifier configured to convert RF energy, received by the ME antenna from an external source, into a direct current (DC) voltage, and to direct the DC voltage (converting received energy into a direct voltage which can be used by one or more components of the implantable device, see e.g. para. [0025]); and 
a transmitter configured to convey a transmission signal, through the ME antenna, to an external receiver (a transmitter including an antenna 64 which conveys a transmission signal to an external receiver; see e.g. FIG. 3 and para. [0025-26]). 
Even though Najafi does not explicitly teach the DC voltage is directed to a storage capacitor configured to provide power to a component of the implantable system, Najafi teaches one or more power storage devices to power one or more components of the sensing or implantable device 60 (see e.g. para. [0027]). Furthermore, it would have been obvious to one of ordinary skill in the art that a capacitor is able to store charge. For example, Derbas teaches that received energy can be stored using a capacitor (see e.g. para. [0056-57]). Najafi and Derbas are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced size when compared with batteries or faster response time to provide power to one or more electronic components in comparison with batteries.  
As per claim 2, the implantable system of claim 1 as taught by Najafi and Derbas, wherein the transmitter is powered by energy stored in the storage capacitor (as discussed in analysis of merits of claim 1, the one or more components of the transmitter can be power by energy stored in batteries or storage capacitors; see e.g. para. [0027] of Najafi and [0056-57] of Derbas). 
As per claim 3, the implantable system of claim 1 as taught by Najafi and Derbas, wherein the ME antenna comprises a first ME antenna element characterized by a first resonance frequency, and a second ME antenna element characterized by a second resonance frequency, wherein the RF rectifier is configured to convert RF energy received by the first ME antenna element, and the transmitter is configured to convey the transmission signal through the second ME antenna (the disclosed system of Najafi further comprises a first antenna element and second antenna element, see e.g. FIG. 3, characterized by a first and second resonant frequencies, wherein the implantable device may also comprise a first and second antenna elements wherein the second antenna can be used for transmission, see e.g. para. [0025]).
As per claim 6, the implantable system of claim 1 as taught by Najafi and Derbas, wherein the ME antenna, the RF rectifier, the transmitter, and other components of the implantable system, are hermetically sealed within a biocompatible material (Najafi teaches that one or more components are hermetically sealed; see e.g. para. [0019]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Derbas and further in view of Delmain et al. (Delmain; US 2005/0197680).
As per claim 4, the implantable system of claim 1 as taught by Najafi and Derbas, wherein the Najafi teaches magnetic coupling using one or more antennas as discussed earlier but fails to teach a timing module that determines a time slot based on an input signal received by the antenna. 
Delmain, however, teaches a timing module that determines a time slot based on an input signal received by the antenna (assignment data is transmitted [and received] that assigns time slots to implantable devices, see e.g. para. [0076], wherein a timing module in the implantable devices would determine the time slot and act accordingly). Najafi, Derbas and Delmain are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing collisions during communication. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Derbas, and further in view of Fullerton (Fullerton; US 2002/0196176).
As per claim 5, the implantable system of claim 1 as taught by Najafi and Derbas, except the claimed timing module further comprising an oscillator and a counter, wherein the oscillator produces a cyclic signal and the counter counts a predetermined number of cycles of the cyclic signal to generate a time slot signal that designates a beginning of the time slot. 
Fullerton, however, teaches a timing module comprising an oscillator and a counter (see e.g. para. [0073]), wherein the oscillator produces a cyclic signal and the counter counts a predetermined number of cycles of the cyclic signal (loading into down counter 335 the number "7," which means it will count seven of the pulse outputs of oscillator 316, each being spaced at 50 nanoseconds; see e.g. para. [0073]) to generate a time slot signal that designates a beginning of the time slot (it would have been obvious to program the system to generate a time slot signal designating at beginning of time slot every 7 pulses of the oscillator, per se). 
Najafi, Derbas, and Fullerton are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of accurately keeping time without the need of an external clock and/or with the of receiving an external timing signal. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Derbas, and further in view of Chowdhury et al. (Chowdhury; WO 2017/160723).
As per claim 7, the implantable system of claim 1 as taught by Najafi and Derbas, wherein the Najafi does not teach that RF rectifier comprises an N-stage Dickson multiplier, wherein N is selected so that the DC voltage is compatible with an operational voltage required by the transmitter. 
Chowdhury, however, teaches an energy harvesting circuit including a 4-stage Dickson voltage multiplier to convert incident ambient RF power into functional DC power (see e.g. page 31, lines 9-18). Chowdhury further teaches that number of stages are selected such that the DC voltage is compatible with an operational voltage required by the transmitter (see e.g. page 15, lines 20-21).  
Najafi, Derbas, and Chowdhury are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of optimize performance as suggested by Chowdhury (see e.g. page 15, line 20). 

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Derbas, and further in view of Li et al. (Li; US Patent No. 6,279,406). 
As per claim 8, the implantable system of claim 1 as taught by Najafi and Derbas, wherein Najafi in view of Derbas teaches ME antenna but does not teach the ME antenna is a heterostructure that comprises a thin-film piezoelectric element and a thin-film magnetorestrictive element. 
Li, however, teaches passive solid-state structure can be envisioned comprising layers of magnetorestrictive materials and piezoelectric materials (see e.g. abstract). Similarly, it would have been obvious to one of ordinary skill in the art to combine the teachings of Najafi, Derbas and Li to manufacture an antenna circuitry using the thin-film piezoelectric element and a thin-film magnetorestrictive element for reducing size of overall circuitry as suggested by Li (see e.g. col. 7, lines 39-41 of Li). 
As per claim 11, the implantable system of claim 1 Najafi and Derbas, wherein Najafi in view of Derbas teaches ME antenna but does not teach that the ME antenna is an ME antenna array comprising a plurality of series-connected resonant heterostructures, each of which comprises a thin-film piezoelectric element and a thin-film magnetorestrictive element. 
Li, however, teaches passive solid-state structure can be envisioned comprising layers of magnetorestrictive materials and piezoelectric materials (see e.g. abstract). Similarly, it would have been obvious to one of ordinary skill in the art to combine the teachings of Najafi, Derbas and Li to manufacture an antenna circuitry using the thin-film piezoelectric element and a thin-film magnetorestrictive element for reducing size of overall circuitry as suggested by Li (see e.g. col. 7, lines 39-41 of Li). Furthermore, it would have been obvious to a skilled person that an array of antennas since courts have held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (see e.g. MPEP 2144.04, section VI, part B) and an array of series connected (ME) antennas would not produce unexpected results and/or at least not elaborated in the disclosure. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Derbas, Li and further in view of Sun et al. (Sun; US 2016/0003924).
As per claim 9, the implantable system of claim 8 as taught by Najafi, Derbas and Li, except the claimed wherein the thin-film piezoelectric element comprises AlN, and the magnetrestrictive element comprises FeGaB. 
Sun, however, teaches a thin-film piezoelectric element comprising AlN, and magnetrestrictive element comprising FeGaB (see e.g. para. [0030]). Najafi, Derbas, Li and Sun and in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the purpose of reducing overall size of the system. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Derbas, and further in view of Lee et al. (Lee; EP 2595093)
As per claim 10, the implantable system of claim 1 Najafi and Derbas, except the claimed wherein the resonance frequency is within a range of 25MHz to 29MHz, or within a range of 38MHz to 42MHz. 
Lee, however, teaches a resonance frequency is within a range of 25MHz to 29MHz, or within a range of 38MHz to 42MHz (an Integrated Circuit (IC); and an antenna connected to the IC, said RFID tag which has operating frequency which is equal to or greater than 20MHz and is equal to or less than 25MHz; see e.g. para. [0030]). Najafi, Derbas and Lee are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved reliability and stability (see e.g. para. [0078]).

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Yakovlev et al. (2017/0095667). 
As per claim 13, The monitoring system of claim 12 as taught by Najafi, wherein Najafi teaches the transceiver receives sensed magnetic field information from each of (i) the implantable device (one or more information or data is received from the implantable device; see e.g. FIG. 3 and para. [0025-26]), wherein the received information is done using magnetic coupling as discussed earlier. Najafi fails to teach the system further comprising at least one additional implantable device and receiving sensed field information from the at least one additional device. 
Yakovlev, however, teaches a plurality of implantable device and the implantable devices rare communicating to a reader in their respective time slots (see e.g. para. [0271] and [0297]). Najafi and Yakovlev are in a same or similar field of endeavor, therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to combine their teachings for the purpose of reducing number of readers which in turn can reduce cost compared to one device-one reader setup.  
As per claim 15, the monitoring system of claim 12 as taught by Najafi, wherein Najafi does not teach that each of (i) the implantable device and (ii) the at least one additional device is assigned a time slot for transmitting, and the transceiver monitors the time slot for a transmission from the respective implantable device or additional device.
Yakovlev, however, teaches a each of (i) the implantable device and (ii) the at least one additional device is assigned a time slot for transmitting, and the transceiver monitors the time slot for a transmission from the respective implantable device or additional device (plurality of implantable device and the implantable devices rare communicating to a reader in their respective time slots, see e.g. para. [0271] and [0297], wherein the reader would monitor one or more time slots for the transmission from the implantable devices). Najafi and Yakovlev are in a same or similar field of endeavor, therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to combine their teachings for the purpose of reducing number of readers which in turn can reduce cost compared to one device-one reader setup.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view Gao et al. (2016/0188919)
As per claim 16, the monitoring system of claim 12 as taught by Najafi, wherein the transceiver subsystem is configured to illuminate the implantable device with a magnetic field for an energy harvesting duration (magnet coupling between reader and implantable device, wherein outputting a field for the implantable device to harvest energy, see e.g. para. [0025-26], wherein the output would not be done indefinitely and is limited to a certain duration). Najafi does not teach that the duration is greater than one second and less than 20 seconds. 
Gao, however, teaches receiving energy from a reader (see e.g. para. [0018]), wherein the reception of energy can be received for additional 1-2 seconds (see e.g. para. [0036]). Najafi and Gao are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of increasing stored energy as suggested by Gao (see e.g. para. [0036]) which can be used for several tasks. 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view Derbas. 
As per claim 17, the monitoring system of claim 12 as taught by Najafi, wherein the implantable device further comprises (i) a radio frequency (RF) rectifier configured to convert RF energy, received by the ME antenna, into a direct current (DC) voltage (converting received energy into a direct voltage, by a rectifier, which can be used by one or more components of the implantable device, see e.g. para. [0025]), and (ii) a transmitter configured to apply a transmission signal to the ME antenna (a transmitter including an antenna 64 which conveys a transmission signal to an external receiver; see e.g. FIG. 3 and para. [0025-26]). 
Even though Najafi does not explicitly teach the DC voltage is directed to a storage capacitor configured to provide power to a component of the implantable system, Najafi teaches one or more power storage devices to power one or more components of the sensing or implantable device 60 (see e.g. para. [0027]). Furthermore, it would have been obvious to one of ordinary skill in the art that a capacitor is able to store charge. For example, Derbas teaches that received energy can be stored using a capacitor (see e.g. para. [0056-57]). Najafi and Derbas are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced size when compared with batteries or faster response time to provide power to one or more electronic components in comparison with batteries.  

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view Li. 
As per claim 18, the monitoring system of claim 12 as taught by Najafi, wherein Najafi does not teach that the ME antenna comprises a heterostructure with a thin-film piezoelectric element and a thin-film magnetorestrictive element. 
Li, however, teaches passive solid-state structure can be envisioned comprising layers of magnetorestrictive materials and piezoelectric materials (see e.g. abstract). Similarly, it would have been obvious to one of ordinary skill in the art to combine the teachings of Najafi and Li to manufacture an antenna circuitry using the thin-film piezoelectric element and a thin-film magnetorestrictive element for reducing size of overall circuitry as suggested by Li (see e.g. col. 7, lines 39-41 of Li). 
As per claim 20, the monitoring system of claim 12 as taught by Najafi, wherein Najafi teaches ME antenna as discussed in analysis of merits of claim 12 but does not teach that the ME antenna is an ME antenna array comprising a plurality of series-connected resonant heterostructures, each of which comprises a thin-film piezoelectric element and a thin-film magnetorestrictive element. 
Li, however, teaches passive solid-state structure can be envisioned comprising layers of magnetorestrictive materials and piezoelectric materials (see e.g. abstract). Similarly, it would have been obvious to one of ordinary skill in the art to combine the teachings of Najafi, Derbas and Li to manufacture an antenna circuitry using the thin-film piezoelectric element and a thin-film magnetorestrictive element for reducing size of overall circuitry as suggested by Li (see e.g. col. 7, lines 39-41 of Li). Furthermore, it would have been obvious to a skilled person that an array of antennas since courts have held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (see e.g. MPEP 2144.04, section VI, part B) and an array of series connected (ME) antennas would not produce unexpected results and/or at least not elaborated in the disclosure. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view Sun. 
As per claim 19, The monitoring system of claim 18 as taught by Najafi, except the claimed wherein the thin-film piezoelectric element comprises AlN, and the magnetrestrictive element comprises FeGaB. 
Sun, however, teaches a thin-film piezoelectric element comprising AlN, and magnetrestrictive element comprising FeGaB (see e.g. para. [0030]). Najafi, Derbas, Li and Sun and in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the purpose of reducing overall size of the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688